DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendment filed on 04/27/2021. 
Response to Arguments
The objection to claims 1 and 9-10 is withdrawn as the claims have been amended.
The rejection of claims 19-21 under 35 U.S.C. § 112 (b) is withdrawn as the claims have been amended.
Examiner’s Statement of Reasons for Allowance
Claims 1-21 are allowed.
The following is an Examiner’s statement of reasons for allowance:
The closest prior art, as previously recited, includes Ruan et al. (US 2013/0132731; Hereinafter “Ruan”) and Ogawa US 2017/0257359). However, none of Ruan and Ogawa teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims 1. For example, none of the cited prior art teaches or suggest the steps of “(1) enable a user of the token terminal to register the server in the token terminal by: (a) enabling the token terminal to have specified access information to sign-in to the server, and enabling the token terminal to transmit the specified access information to a management device; (b) applying, via the management device, a first function to at least the transmitted access information and the site seed assigned to the server, thereby obtaining a user seed with respect to the server, and transmitting the obtained user seed to the token terminal; and (c) recording, via the token terminal, the transmitted user seed, thereby registering the server in the token terminal; and (2) enable the user to attempt a sign-in to the server via the access terminal using the token terminal in which the server is registered by: (d) enabling the token terminal to obtain a share seed independently obtained from the server with respect to the attempted sign-in, and shared with the server, apply a second function to at least the obtained share seed and the recorded user seed, thereby obtaining a key code, and present the obtained key code to the user; (e) receiving, via the access terminal, the presented key code by the token terminal to the user, and transmitting, to the server, a request that specifies the received key code; and (f) receiving, via the server, the transmitted request, obtaining access information relating to the received request, applying the first function to at2Appl. No. 16/327,261 Response to Office Action of January 28, 2021least the obtained access information and the site seed assigned to the server, thereby obtaining a checkup seed, obtaining a share seed independently obtained from the token terminal with respect to the attempted sign-in, and shared by the token terminal, applying the second function to at least the obtained shared seed and the obtained checkup seed, thereby obtaining a checkup code, and setting a necessary condition to permit the sign-in relating to the request via the access terminal in which the received key code and the obtained checkup code are consistent with each other.”  As a result, the claims are allowable over the cited prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Giddins whose telephone number is (571)272-7993.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached at (571) 270-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NELSON S. GIDDINS/            Primary Examiner, Art Unit 2437